     CASE 0:21-cv-00227-DWF-LIB Doc. 1-4 Filed 01/28/21 Page 1 of 11




                               INDEX


AGREEMENT                                                       1
ARTICLE I - PURPOSE                                             2
ARTICLE II - SCOPE OF THE AGREEMENT                             2
ARTICLE III - UNION RECOGNITION AND REPRESENTATION              4
ARTICLE IV - LABOR HARMONY CLAUSE                               5
ARTICLE V - WORK STOPPAGES AND LOCKOUTS                         6
ARTICLE VI - DISPUTES AND GRIEVANCES                            6
ARTICLE VII - JURISDICTIONAL DISPUTES                           6
ARTICLE VIII - NO DISCRIMINATION                                7
ARTICLE IX - SAVINGS AND SEPARABILITY                           7
ARTICLE X - DURATION OF THE AGREEMENT                           7
SCHEDULE “A”                                                    10




                                                                 EXHIBIT 4
        CASE 0:21-cv-00227-DWF-LIB Doc. 1-4 Filed 01/28/21 Page 2 of 11




                                        AGREEMENT


This Project Labor Agreement (hereinafter, the “Agreement”), effective as of the date of
attestation by the City Clerk, by and between the various contractors engaged in the construction
of facilities to be known as the (Project). The parties to this Agreement are the Building and
Construction Trades Council, on behalf of its affiliated Local Unions (hereinafter “Union” or
“Unions”), the City of Duluth (hereinafter “Owner”) and Contractor (hereinafter “Construction
Manager/General Manager,” “Contractor,” and “Contractors”).


It is understood by the parties to this Agreement that it is the policy of the Owner that the
construction work covered by this Agreement shall be contracted to Contractors who agree to be
bound by the terms of this Agreement. Therefore, the Union agrees that other Contractors may
execute the Agreement for the purpose of covering that work. The Construction
Manager/General Contractor shall monitor compliance with this Agreement by all Contractors
who through their execution of this Agreement, together with their subcontractors, have become
bound hereto.


The term “Contractor” shall include all Contractors and subcontractors of whatever tier engaged
in on-site construction work within the scope of this Agreement.


The Union and all signatory Contractors agree to abide by the terms and conditions contained in
this Agreement with respect to the administration of the Agreement by the Owner and the
performance of the construction by the Contractor of the Project. This Agreement represents the
complete understanding of the parties, and it is further understood that no Contractor party is
required to sign any other agreement as a condition of performing work within the scope of this
Agreement. No practice, understanding or agreement between a Contractor and a Union party
which is not explicitly set forth in this Agreement shall be binding on any other party unless
endorsed in writing by the Project Contractor.




                                                                                               1
        CASE 0:21-cv-00227-DWF-LIB Doc. 1-4 Filed 01/28/21 Page 3 of 11




                                    ARTICLE I - PURPOSE


The (Project), an undertaking of the Owner, is a public project which will employ numbers of
skilled and unskilled workers. Construction of the Project will entail utilization of the
construction industry in an area having multiple labor contracts and employer associations.
Consequently, conflicts within labor-management relations could cause delay or disruption of the
efficient completion of the .project unless maximum cooperation of all segments of the
construction industry is obtained. This Agreement is to establish as the minimum standards on
the Project the hours and working conditions as those prevailing for the largest number of
workers engaged in the same classes of work within the area.


It is in the public interest that the Project progress and be completed in an expeditious and
efficient manner, free of disruption or delay of any kind. Therefore, it is essential to secure
optimum productivity and to eliminate any delays in the work. In recognition of the special needs
of this Project and to maintain a spirit of harmony, labor-management peace and stability during
the term of this Project Labor Agreement, the parties agree to establish effective and binding
methods for the settlement of all misunderstandings, disputes or grievances which may arise.
Therefore, the Unions agree not to engage in any strike, slowdown or interruption of work and
the Contractor agrees not to engage in any lockout.


                       ARTICLE II - SCOPE OF THE AGREEMENT


Section 1. This Agreement, hereinafter designated as the “Project Labor Agreement” or
“Agreement,” shall apply and is limited to all construction work included in all Bid Categories
for the (Project), under the direction of the signatory Contractors and performed by those
Contractor(s) of whatever tier which have contracts awarded for such work on and after the
effective date of this Agreement with regard to the Project.


Such Project is generally described as the construction of: Project



                                                                                               2
        CASE 0:21-cv-00227-DWF-LIB Doc. 1-4 Filed 01/28/21 Page 4 of 11




Section 2.     It is agreed that all direct subcontractors of a Contractor, of whatever tier, who
have been awarded contracts for work covered by this Agreement on or after the effective date of
this Agreement shall be required to accept and be bound by the terms and conditions of the
Project Labor Agreement.


Section 3.    The provisions of this Project Labor Agreement shall apply to all craft employees
represented by any Union listed in Schedule A hereto attached and shall not apply to other field
personnel or managerial or supervisory employees as defined by the National Labor Relations
Act.


Section 4.    All employees covered by this Agreement shall be classified in accordance with
work performed and paid the base hourly wage rates for those classifications as specified in the
attached Schedule A.


Section 5.    The Contractors agree to pay contributions to the established employee benefit
funds in the amounts designated in the appropriate Schedule A.


Contractors that are not signatory to a collective bargaining agreement beyond the scope of this
Agreement (“PLA contractor”) may select to participate in the legally established industry health
reimbursement arrangement (“HRA”) plan, in lieu of contributing to the respective bona fide
benefit funds as designated in Schedule A. The amount of the contribution is based on the
difference between the contribution amount of the bona fide Schedule A benefit funds and the
cost of the PLA contractor's bona fide non-discretionary plans. Contributions must be made on
behalf of named employees. Participating contractors will submit to the Trustees of the HRA
trust and plan a copy of their plan, summary plan description, and the premium structure for
workers covered under the PLA contractor's bona fide, non-discretionary plans. The value of the
PLA contractor's benefit plans are subject to confirmation by the Trustees of the HRA trust and
plan. This may include an independent audit according to a policy as established by the Trustees.
Contractors are required to submit certified payroll reports to the Trustees or authorized
administrator in order to confirm compliance with the terms of the HRA trust and plan.


                                                                                               3
         CASE 0:21-cv-00227-DWF-LIB Doc. 1-4 Filed 01/28/21 Page 5 of 11




The Contractors adopt and agree to be bound by the written terms of the legally-established Trust
Agreements (or in lieu thereof, the aforementioned HRA plan and trust including any policies)
specifying the detailed basis on which payments are to be made into, and benefits paid out of,
such Trust Funds. The Contractors authorize the parties to such Trust Agreements to appoint
trustees and successor trustees to administer the Trust funds and hereby ratify and accept the
Trustees so appointed as if made by the Contractors.


Section 6.      In the event of any conflict between any provisions of this Agreement and in the
Local Area Agreements, the terms of this Agreement will be applied. In other words, where a
subject covered by the provisions of this Project Labor Agreement is also covered by the Local
Area Agreement the provisions of this Project Labor Agreement shall prevail. Where a subject is
covered by the Local Area Agreement and not covered by this Project Labor Agreement, the
Local Area Agreement provisions shall prevail.


Section 7.     This Agreement shall only be binding on the signatory parties hereto and shall not
apply to the parents, affiliates, subsidiaries, or other ventures of any such party.


Section 8.     This Agreement shall be limited to work historically recognized as construction
work. Nothing contained herein shall be construed to prohibit, restrict, or interfere with the
performance of any other operation, work or function which may occur in or around the Project
site or be associated with the development of the Project, or with the ongoing operations of the
Owner.


Section 9.     It is understood that the liability of any Contractor and the liability of the separate
Unions under this Agreement shall be several and not joint. The Union agrees that this
Agreement does not have the effect of creating any joint employment status between or among
Owner and any Contractor.


Section 10.    All workers delivering fill, sand, gravel, crushed rock, transit/concrete mix,
asphalt or other similar materials and all workers removing any materials from the construction
site as required by the specifications are subject to the provisions of the Minnesota state
                                                                                                    4
         CASE 0:21-cv-00227-DWF-LIB Doc. 1-4 Filed 01/28/21 Page 6 of 11




prevailing wage law and are entitled to the appropriate area standard wage. For purposes of this
contract, such materials are for specified future use and per Minnesota state prevailing wage law
delivery and pickup of the above-listed materials constitutes incorporation.


             ARTICLE III - UNION RECOGNITION AND REPRESENTATION


Section 1.       The Contractor recognizes the Union as the sole and exclusive bargaining
representative of all craft employees working on facilities within the scope of this Agreement.


Section 2.       Authorized representatives of the Union shall have access to the Project, provided
they do not interfere with the work of employees and further provided that such representatives
fully comply with the posted visitor and security and safety rules of the Project.


                         ARTICLE IV - LABOR HARMONY CLAUSE


The contractor shall furnish labor that can work in harmony with all other elements of labor
employed on that (Project) and shall submit a labor harmony plan to demonstrate how this will
be done. “Harmony” shall include the provision of labor that will not, either directly or
indirectly, cause or give rise to any work disruptions, slow downs, picketing, stoppages, or any
violence or harm to any person or property while performing any work, or activities incidental
thereto at the (project). The labor harmony plan should include the company's labor management
policies, collective bargaining agreements if any and their expiration dates, past labor relations
history, a listing of activities anticipated under this contract that may potentially cause friction
with on-site workers, and procedures the company will undertake to eliminate this friction.


The contractor agrees that it shall require every lower-tier subcontractor to provide labor that will
work in harmony with all other elements of labor employed in the work, and will include the
provisions contained in the paragraph above, in every lower-tier subcontract let for work under
this contract.



                                                                                                   5
         CASE 0:21-cv-00227-DWF-LIB Doc. 1-4 Filed 01/28/21 Page 7 of 11




The requirement to provide labor that can work in harmony with all other elements of labor
employed in the work throughout the contract performance is a material element of this contract.
Failure by the contractor or any of its lower tier subcontractors to comply with this requirement
shall be deemed a material breach of the contract which will subject the contractor to all rights
and remedies the city of Duluth may have, including without limitation the right to terminate the
contract.


                   ARTICLE V - WORK STOPPAGES AND LOCKOUTS


Section 1.      There shall be no strike, picketing, work stoppages, slowdowns or other
disruptive, activity for any reason by the Union or employees against any Contractor covered
under this Agreement, and there shall be no lockout by the Contractor. Failure of any Union or
employee to cross any picket line established by any union, signatory or non-signatory, or any
other organization, at or in proximity to the Project site is a violation of this Article.


Section 2.      Any party alleging a breach of Section 1, of Article IV shall have the right to
petition a court for temporary and permanent injunctive relief. The moving party need not show
the existence of irreparable harm, and shall be required to post bond only to secure payment of
court costs and attorney fees as may be awarded by the court.


                        ARTICLE VI - DISPUTES AND GRIEVANCES


Section 1.      This Agreement is intended to provide close cooperation between management
and labor. The Construction Manager/General Contractor and the Building and Construction
Trades Council shall each assign a representative to this Project for the purpose of assisting the
Local Unions, together with the Contractor, to complete the construction of the Project
economically, efficiently, continuously and without interruption, delays or work stoppages.
Each Contractor shall hold a pre-job conference with the Union and Construction
Manager/General Contractor to clear up any project question and work assignments in which
there is thought to be a difference in opinion. Every effort will be made to hold such conference
well in advance of actual work performance.
                                                                                                6
         CASE 0:21-cv-00227-DWF-LIB Doc. 1-4 Filed 01/28/21 Page 8 of 11




Section 2.      The Contractor, Union, and employees collectively and individually, realize the
importance to all parties to maintain continuous and uninterrupted performance of the work of
the Project, and agree to resolve disputes over grievances in accordance with the arbitration
provisions set forth in the Local Area Agreements in effect with the Unions listed in Schedule A
attached hereto.


                       ARTICLE VII - JURISDICTIONAL DISPUTES


Section 1.      There will be no strikes, work stoppages, slowdowns, or other disruptive activity
arising out of any jurisdictional dispute. Pending the resolution of the dispute, the work shall
continue uninterrupted as assigned by the Contractor.


Section 2.      Building construction work shall be assigned by the Contractor in accordance
with the procedural rules of the Plan for the Settlement of Jurisdictional Disputes in the
Construction Industry (hereinafter the “Plan”). Any jurisdictional dispute over the Contractor's
assignment of work shall be settled in accordance with the provisions of the Plan.


Section 3.      Where a jurisdictional dispute involves the International Brotherhood of
Teamsters, it shall be referred for resolution to that International Union and the disputing
International Union. The resolution of the dispute shall be reduced to writing, signed by the
authorized representative of the International Unions and the Contractor. The assignments made
by the Contractor shall be followed until such time as the dispute is resolved in accordance with
this Section.


                          ARTICLE VIII - NO DISCRIMINATION


Section 1.      The Contractor and Union agree that they will not discriminate against any
employee or applicant for employment because of his or her membership or nonmembership in a
Union or based upon race, color, religion, sex, national origin or age in any manner prohibited by
law or regulation.


                                                                                                7
         CASE 0:21-cv-00227-DWF-LIB Doc. 1-4 Filed 01/28/21 Page 9 of 11




Section 2.        Any complaints regarding application of the provisions of Section 1 should be
brought to the immediate attention of the involved Contractor for consideration and resolution.
Section 3.        The use of the masculine or feminine gender in this Agreement shall be construed
as including both genders.


                        ARTICLE IX - SAVINGS AND SEPARABILITY


It is not the intention of the parties to violate any laws governing the subject matter of this
Agreement. The parties hereto agree that in the event any provisions of the Agreement are finally
held determined to be illegal or void as being in contravention of any applicable law, the
remainder of the Agreement shall remain in full force and effect unless the part or parts so found
to be void are wholly inseparable from the remaining portions of this Agreement. Further, the
contractor and Union agree that if and when any and all provisions of this Agreement are finally
held or determined to be illegal or void by Court of competent jurisdiction, the parties will
promptly enter into negotiations concerning the substance affected by such decision for the
purpose of achieving conformity with the requirements of an applicable law and the intent of the
parties hereto.


                       ARTICLE X DURATION OF THE AGREEMENT


The Project Labor Agreement shall be effective as of the date of attestation by the City Clerk,
and shall continue in effect for the duration of the Project construction work described in Article
II hereof Construction of any phase, portion, section or segment of the project shall be deemed
complete when such phase, portion, section or segment has been turned over to the Owner and
has received the final acceptance from the Owner's representative.


Since there are provisions herein for no strikes or lockouts in the event any changes are
negotiated and implemented under a Local Area Agreement during the term of this Agreement,
the Contractor agrees that, except as specified herein, such changes shall be recognized and shall
apply retroactively to the termination date in the particular Local Agreement involved. Each
Contractor which has a Local Agreement with a Union at the time that its contract at the project
                                                                                                  8
       CASE 0:21-cv-00227-DWF-LIB Doc. 1-4 Filed 01/28/21 Page 10 of 11




commences shall continue it in effect with each said Union so long as the Contractor remains on
the project. In the event any such Local Area Agreement expires, the Contractor shall abide by
all of the terms of the expired Local Agreement until agreement is reached on a new Local
Agreement, with any changes being subject to the provisions of this Agreement.


The Union agrees that there will be no strikes, work stoppages, sympathy actions, picketing,
slowdowns or other disruptive activity affecting the Project by any Union involved in the
negotiation of a Local Area Agreement nor shall there be any lockout on this Project affecting
the Union during the course of such negotiations.




                                                                                             9
       CASE 0:21-cv-00227-DWF-LIB Doc. 1-4 Filed 01/28/21 Page 11 of 11




IN WITNESS WHEREOF the parties have entered into this Agreement to be effective as of the
day and year above written.

 DULUTH BUILDING AND                         VENDOR
 CONSTRUCTION TRADES COUNCIL

 By: _________________________________       By: _________________________________

 Its __________________________________      Its __________________________________
 (Printed Name/Title)                        (Printed Name/Title)

 Date: _______________                       Date: _______________


                                             CITY OF DULUTH

                                             By:__________________________________
                                             Mayor

                                             Attest:
                                             _____________________________________
                                             City Clerk

                                             Date: _______________


                                             _____________________________________
                                             City Auditor

                                             Date: _______________


                                             _____________________________________
                                             Assistant City Attorney

                                             Date: _______________




                                                                                       10
